                                                                          FILED 
                                                                      11:29 am Dec 20 2018
                                                                   Clerk U.S. District Court 
                                                                   Northern District of Ohio 
                                                                                Cleveland 
                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ABDUL HAKIM ALI aka                           )      CASE NO. 1:18 CV 2068
DARYLE VAN BROWN,                             )
                                              )
               Plaintiff,                     )      JUDGE DAN AARON POLSTER
                                              )
        vs.                                   )
                                              )      MEMORANDUM OF OPINION
CITY OF EAST CLEVELAND, et al.,               )      AND ORDER
                                              )
               Defendants.                    )


       Pro se Plaintiff Abdul Hakim Ali, aka Daryle Van Brown filed this action against

sixteen Defendants, among them three judges, four prosecutors, three police officers, a Bureau

of Motor Vehicle Registrar, four municipalities and municipal departments, and a state agency.

In the Complaint, Plaintiff alleges he received traffic citations for driving under a suspended

license when he has a licence from the “United States of America Republic.” He claims the

Defendants breached a contract and seeks monetary damages.

                                      I. BACKGROUND

       Plaintiff’s Complaint is composed largely of meaningless rhetoric. The only discernable

facts are found on page 9 of the pleading in which he states the Defendant police officers issued

driving citations in August and October 2017 for driving under suspension. He contends the

judicial officers and prosecutor breached a contract by not honoring the driver’s license he

created for the “United States of America Republic.” He asserts the Bureau of Motor Vehicles
and Registrar breached a contract by continuing to list his Ohio driver’s license as suspended

when he attempted to cancel it and use the “United States of America Republic” license in its

place.

                                  II. STANDARD OF REVIEW

         The Court is required to construe Plaintiff's pro se Complaint liberally and to hold

Plaintiff's Complaint to a less stringent standard than one drafted by an attorney. Spotts v.

United States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520

(1972)). Pursuant to Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.1999) (per curiam), district

courts are permitted to conduct a limited screening procedure and to dismiss, sua sponte, a

fee-paid Complaint filed by a non-prisoner if it appears that the allegations are “totally

implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to

discussion.” Apple, 183 F.3d at 479 (citing Hagans v. Lavine, 415 U.S. 528, 536–37 (1974)).

Dismissal on a sua sponte basis is also authorized where the asserted claims lack an arguable

basis in law, or if the district court lacks subject matter jurisdiction over the matter. Id. at 480;

see also Neitzke v. Williams, 490 U.S. 319 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194,

197 (6th Cir.1996); Lawler v. Marshall, 898 F.2d 1196 (6th Cir.1990).

                                          III. ANALYSIS

         This Court lacks subject matter jurisdiction over this case. Plaintiff indicates federal

court jurisdiction is based on diversity of citizenship. The burden of establishing federal

jurisdiction rests on the party seeking the federal forum. For diversity jurisdiction, the party

asserting federal jurisdiction must distinctly and affirmatively allege the citizenship of the

parties. Hertz Corp. v. Friend, 559 U.S. 77, 96-97 (2010). Plaintiff lists a post office box in

                                                 -2-
Illinois as his address but he does not include any indication that he is domiciled there. A post

office box address is not sufficient to establish domicile. See Martinez v. Martinez, 62 Fed.

Appx. 309, 313-14 (10th Cir. 2003). In fact, Plaintiff indicates on other forms included with his

Complaint that he is resides in the “Province of Ohio.” (ECF No. 1-7). Because no other basis

for federal court jurisdiction is present, Plaintiff has failed to meet his burden of establishing

this Court’s jurisdiction.

                                       IV. CONCLUSION

       Accordingly, this action is DISMISSED. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.1

       IT IS SO ORDERED.



                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -3-
